Citation Nr: 0931862	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-37 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Los Angeles, California



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of May 22, 2006, 
treatment at Sierra Vista Regional Medical Center.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1972 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 decision in which the Los Angeles 
VAMC denied the claim for reimbursement of medical care 
expenses incurred at Sierra Vista Regional Medical Center on 
May 22, 2006. 


FINDINGS OF FACT

1.  The Veteran received treatment at a private facility, 
Sierra Vista Regional Medical Center, on May 22, 2006, for a 
non-service-connected disability, without first obtaining VA 
approval to receive such treatment at Government expense.

2.  The claim for payment or reimbursement of the cost of 
such non-VA care was received in November 2006, more than 90 
days after the date of treatment.


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on May 22, 
2006, at Sierra Vista Regional Medical Center, is denied.  38 
U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.1000- 17.1002, 17.1004 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.

In the instant case, the facts are not in dispute.  The 
outcome of this appeal hinges on the law, specifically the 
plain language of 38 C.F.R. § 17.1004.  Accordingly, VCAA 
notice is not required because no additional evidence could 
conceivably change the outcome of this case.  Because the law 
and not the evidence is dispositive in resolving such 
question, additional factual development would have no 
bearing on the ultimate outcome.  Accordingly, the VCAA can 
have no effect on this appeal.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the Veteran); see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim").

The Board notes that the Veteran has another appeal pending 
before the Board on an unrelated issue of entitlement to 
service-connected disability compensation.  That appeal will 
be addressed in a separate decision.

II.  Applicable Legal Criteria

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) 
(2000); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2009); Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 
547 (1997).


In this case there is no indication that the medical 
treatment the veteran received on May 22, 2006, was for a 
service-connected disability, nor was he in an emergency 
situation.  Thus, he fails to meet at least two of the three 
criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 for 
entitlement to reimbursement or payment by VA of the cost of 
unauthorized medical treatment.  

The Board also notes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law No. 106-177.  The provisions of the Millennium Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2009).

Here, there is no indication that the Veteran faced a medical 
emergency when he presented at the Sierra Vista Regional 
Medical Center, nor did he first contact the VAMC to inquire 
about the feasible availability of VA facilities.

However, of critical importance in this case is the deadline 
for filing a claim for payment or reimbursement.  Such a 
claim must be filed within 90 days of the latest of the 
following:  (1) July 19, 2001; (2) the date that the Veteran 
was discharged from the facility that furnished the emergency 
treatment; (3) the date of death, but only if the death 
occurred during the stay in the facility that included the 
provision of the emergency treatment; or (4) the date the 
Veteran finally exhausted, without success, action to obtain 
payment or reimbursement for the treatment from a third 
party.  38 C.F.R. § 17.1004.

III.  Analysis

A treatment report from Sierra Vista Regional Medical Center 
shows that, on May 22, 2006, the Veteran presented 
complaining of left knee pain and swelling, and reported that 
his left knee needed to be drained.  There was a notation of 
"Acuity: Non-Urgent".  He was treated and released in 
stable condition.

The Veteran is seeking payment or reimbursement of the 
expenses incurred at Sierra Vista Regional Medical Center.  
His claim was adjudicated pursuant to the provisions of 38 
U.S.C.A. § 1725, and denied by decision dated in May 2007 on 
the basis that the claim for payment or reimbursement was not 
filed in a timely manner (i.e., within 90 days).

On review of the record, the Board finds that the Veteran is 
not entitled to payment or reimbursement of the medical 
expenses incurred at Sierra Vista Regional Medical Center in 
May 2006.  The record clearly shows that he sought treatment 
at that facility on May 22, 2006, but the claim for payment 
or reimbursement was not received until November 2006, more 
than 90 days after his treatment.

According to his substantive appeal (VA Form 9) dated in 
October 2007, the Veteran asserted that VA erred in denying 
his claim, based on his contention that Sierra Vista Regional 
Medical Center did not submit its claim for payment within 90 
days of services being provided.  The Veteran also claimed 
that he was never made aware of the time limit.  It is 
understandable that, because he did not consult with VA about 
his possible eligibility for treatment at a non-VA facility 
before he went to Sierra Vista, he had no way of learning 
about the claim requirements.

The Board is sympathetic to the Veteran's contentions, 
however, the Board cannot grant the Veteran's claim unless 
the facts of the case meet all the requirements under 38 
C.F.R. § 17.10001-8, including the filing requirements under 
38 C.F.R. § 17.1004.  As the Veteran has failed to meet the 
filing requirement under 38 C.F.R. § 17.1004(d), the Board 
must deny the claim.  Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  For these reasons, the Board 
finds that the Veteran's claim is without legal merit.

To the extent that the Veteran suggests that VA had an 
obligation to inform him about his basic eligibility or 
ineligibility for reimbursement of private medical expenses, 
the remedy for breach of such obligation could not involve 
payment of benefits where statutory eligibility requirements 
for those benefits were not met.  See Harvey v. Brown, 6 Vet. 
App. 416, 424 (1994).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of May 22, 2006, 
treatment at Sierra Vista Regional Medical Center is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


